BABCHIK & YOUNG, LLP 245 MAIN STREET, SUITE 330
ATTORNEYS AT LAW WHITE PLAINS, N Y 10601
TEL (914) 470-0001
FAX (914) 470-0009

Writer’s Extension 15

October 24, 2019
Via ecf

Judge Pamela K. Chen
United States District Court
Eastern District of New York
225 Cadman Plaza
Brooklyn, NY

Re: Davidson v. Lacrosse Unlimited, Inc., et al.
19 CV 3754

Dear Judge Chen:

Please be advised that we represent defendant in the above referenced matter and
write in response to the Court’s Order dated October10, 2019. The parties have reached
an agreement to settle this employment discrimination matter and are currently
exchanging the necessary documents and settlement amounts. The undersigned
apologizes to the Court for failing to earlier contact the Court and for any inconvenience
and respectfully requests an extension of time, sine die, to respond to the Complaint [said
extension to allow for the filing of the stipulation of discontinuance.] Plaintiff’s counsel
has consented to this application.

Thank you for your attention to this matter.

  

ordan 4
ce: Via ecf

Gregory O. Koerner, Esq.
Koerner & Associates, LLC
Attorneys for Plaintiff

233 Broadway, Suite 2208
New York, New York 10279
